Palma v Burgos (2017 NY Slip Op 00738)





Palma v Burgos


2017 NY Slip Op 00738


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


2988N 304022/15

[*1] Annabel Palma, Plaintiff-Respondent,
vRalph Burgos, Defendant-Appellant.


Law Offices of John Trop, Yonkers (David Holmes of counsel), for appellant.
Krentsel & Guzman, LLP, New York (Steven E. Krentsel of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered March 16, 2016, which denied defendant's motion to change venue from Bronx County to Rockland County pursuant to CPLR 510(2), unanimously affirmed, without costs.
The court's denial of defendant's motion was a provident exercise of discretion (see Midonick v Peppertree Hill Dev. Corp. , 49 AD2d 721 [1st Dept 1975]). Plaintiff is a member of the New York City Council and is Secretary of the Bronx Democratic Committee. These positions held by plaintiff, however, do not justify an inference that a fair trial cannot be held in Bronx County. As in Midonick , the subject motion was based merely upon defendant's belief that an impartial trial could not be held "without any showing of facts and circumstances demonstrating that the belief was well-founded" (id.  at 722). Defendant's reliance on cases involving motions for a change of venue where judges were involved with a case in the jurisdiction where he or she presided (see e.g. Rothwax v Spicehandler , 161 AD2d 184 [1st Dept 1990]; Arkwright v Steinbugler , 283 App Div 397 [2d Dept 1954]), is misplaced. Plaintiff is not a judge in Bronx County, nor is she closely related to one.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2017
CLERK